United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HONMELAND SECURITY, )
TRANSPORTATION SECURITY
)
ADMINISTRATION, Egg Harbor Township, NJ, )
Employer
)
__________________________________________ )
R.B., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1320
Issued: September 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 10, 2011 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ (OWCP) December 27, 2010 merit decision rescinding its
acceptance of her traumatic injury claim. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether OWCP met its burden of proof to rescind acceptance of appellant’s
traumatic injury claim on the grounds that she was not in the performance of duty when injured
on June 28, 2003.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On July 8, 2003 appellant, then a 47-year-old transportation screener, filed a traumatic
injury claim alleging that on June 28, 2003 she sustained injuries to her hands and knees when
she stepped into a hole and fell on her way to work. At the time of the incident, she was walking
up the back walkway of the airport with a coworker. Appellant’s claim was accepted for
contusions of the knees and hands bilaterally, bilateral carpal tunnel syndrome and right knee
medial meniscus tear and she was placed on the periodic rolls.
On February 16, 2010 the employing establishment asked OWCP to review appellant’s
claim, contending that it had been accepted in error. It stated that appellant’s injury had occurred
off-premises on a walkway between two parking lots, neither of which was owned or maintained
by the employing establishment. Rather, the parking lot in which appellant had parked was
owned and operated by the South Jersey Transit Authority (SJTA) and was available to all
airport employees.
On April 7, 2010 OWCP issued a proposed notice of rescission of appellant’s claim on
the grounds that her injury had not occurred in the performance of duty. Appellant was given 30
days to provide evidence or argument in response to OWCP’s notice.
In a letter dated April 16, 2010, appellant’s representative objected to the proposed
rescission. He contended that OWCP had not conducted a sufficient investigation to determine
whether the employing establishment exercised control over the parking facility. Counsel asked
that OWCP obtain evidence from the employing establishment to confirm that the injury did not
occur in the course of employment, on the premises or in the parking lot assigned to its
employees. Specifically, he requested information relative to whether or not the employing
establishment instructed employees to use the parking area, whether or not specific spaces were
assigned by the employing establishment, whether or not the employees required a parking
sticker to park there, whether or not the parking areas were checked to make sure that no
unauthorized cars were parked in the lot and whether or not the parking was provided at no cost
to the employees.
In a May 10, 2010 letter, the employing establishment indicated that SJTA owns the
Atlantic City International Airport and maintains all parking lots, grassy areas, etc. New
employees are shown the two employee parking lots, both of which are available, free of charge,
on a first-come, first-serve basis to all airport employees, including transportation security
administration (TSA) employees, airline employees and restaurant workers. To get to the
terminal building, employees must walk from one parking lot to another lot in front of Midlantic.
At the end of the first parking lot, there is a grassy area on which appellant walked to go to the
terminal building and also the sidewalk on which she was supposed to walk. The parking lot and
sidewalk to the terminal building are lit, but the grassy area where she fell is not.2
By decision dated May 14, 2011, OWCP finalized its determination to rescind its
acceptance of appellant’s claim. It found that her injury occurred off premises, prior to her tour
of duty, and in an area that was not owned, maintained or controlled by the employing
2

The employing establishment provided an illegible map of the airport and parking facilities.

2

establishment. OWCP further found that appellant was not engaged in any employment-related
activity at the time of the injury.
On May 21, 2011 appellant requested an oral hearing. On August 12, 2010 she submitted
four photographs of the parking area at issue in this case. One of the photos showed a sign
containing the following words: “EMPLOYEE PARKING BY PERMIT ONLY. OTHERS
WILL BE TOWED.” Another photo showed a fence perpendicular to a building. The remaining
two photos were not legible.
At the September 8, 2010 hearing, appellant testified that she was given a parking permit
by the employing establishment entitling her to park in an employee lot at no cost. Only
employees were permitted to park in the lot, and all others would be towed away at their own
expense. The employing establishment forbade her from parking in the lot closest to the terminal
building. In order to get from the permit lot to the employing establishment, appellant had to
walk through another lot and a grassy area located in the back of the airport. At approximately
4:00 a.m. on date in question, she was walking in the grass on a direct route from the lot to the
airport to begin her shift when she stepped in a hole and fell. Appellant could have walked on
the road, but rather chose to walk on the grass for safety reasons. She testified that she was
unfamiliar with the grassy area and could not see the hole because the area was not lit.
On October 5, 2010 the employing establishment stated that employees were not required
to park in the lots owned and operated by SJTA, although parking was made available to them at
no cost. Employees always had the option of riding public transportation or being driven to
work. Appellant was injured on a public walkway and was not performing a task that was
incidental to her employment at the time of the injury.
By decision dated December 27, 2010, OWCP’s hearing representative affirmed the
May 14, 2010 decision, finding that OWCP had met its burden to justify the rescission of its
acceptance of appellant’s claim. The representative found that appellant was not in the
performance of duty at the time of the June 28, 2003 incident, which occurred off-premises,
during nonwork hours. Accordingly, the premises doctrine was not applicable in this case.
On appeal, counsel argues that appellant’s injury should be covered by the proximity
rule, as the employing establishment created the hazard that caused her injury by forcing her to
walk in the grassy area; that it is against equity and good conscience to declare an overpayment
because the employing establishment failed to provide relevant evidence prior to acceptance of
the claim; and that further development of the evidence is necessary.
LEGAL PRECEDENT
FECA provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.3 The phrase sustained
while in the performance of duty is regarded as the equivalent of the coverage formula
commonly found in workers compensation laws, namely, arising out of and in the course of

3

5 U.S.C. § 8102(a).

3

employment.4 In the course of employment relates to the elements of time, place and work
activity. To arise in the course of employment, an injury must occur at a time when the
employee may reasonably be said to be engaged in her master’s business, at a place when she
may reasonably be expected to be in connection with her employment, and while she was
reasonably fulfilling the duties of her employment or engaged in doing something incidental
thereto. As to the phrase in the course of employment, the Board has accepted the general rule of
workers’ compensation law that, as to employees having fixed hours and places of work, injuries
occurring on the premises of the employing establishment, while the employees are going to or
from work, before or after working hours or at lunch time, are compensable.5
The term “premises” as it is generally used in workmen’s compensation law, is not
synonymous with property. The former does not depend on ownership, nor is it necessarily
coextensive with the latter. In some cases “premises” may include all the property owned by the
employer; in other cases, even though the employer does not have ownership and control of the
place where the injury occurred, the place is nevertheless considered part of the “premises.”6
Underlying the proximity exception to the premises rule is the principle that course of
employment should extend to any injury that occurred at a point where the employee was within
the range of dangers associated with the employment.7 The most common ground of extension is
that the off-premises point at which the injury occurred lies on the only route, or at least on the
normal route, which employees must traverse to reach the premises, and that therefore the special
hazards of that route become the hazards of the employment.8 Factors that generally determine
whether an off-premises point used by employees may be considered part of the premises include
whether the employing establishment has contracted for exclusive use of the area and whether
the area is maintained to see who may gain access to the premises.9
The Board has also pointed out that factors which determine whether a parking area used
by employees may be considered a part of the employing establishment’s premises include
whether the employing establishment contracted for the exclusive use by its employees of the
parking area, whether parking spaces on the lot were assigned by the employing establishment to
its employees, whether the parking areas were checked to see that no unauthorized cars were
parked in the lot, whether parking was provided without cost to the employees, whether the
public was permitted to use the lot and whether other parking was available to the employees.
Mere use of a parking facility, alone, is not sufficient to bring the parking lot within the premises
4

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Bernard D. Blum, 1 ECAB 1 (1947).
5

Narbik A. Karamian, 40 ECAB 617, 618 (1989). The Board has also applied this general rule of workers’
compensation law in circumstances where the employee was on an authorized break. See Eileen R. Gibbons, 52
ECAB 209 (2001).
6

Denise A. Curry, 51 ECAB 158 (1999).

7

Idalaine L. Hollins-Williamson, 55 ECAB 655 (2004).

8

A. Larson, The Law of Workers’ Compensation § 13.01(3) (2006); Michael K. Gallagher, 48 ECAB 610 (1997).

9

Linda D. Williams, 52 ECAB 300 (2001).

4

of the employing establishment. The premises doctrine is applied to those cases where it is
affirmatively demonstrated that the employer owned, maintained or controlled the parking
facility, used the facility with the owner’s special permission or provided parking for its
employees.10
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at anytime on her own motion or on application.11 The Board
has upheld OWCP’s authority to reopen a claim at anytime on its own motion under 5 U.S.C.
§ 8128 and, where supported by the evidence, set aside or modify a prior decision and issue a
new decision. The power to annul an award, however, is not an arbitrary one and an award for
compensation can only be set aside in the manner provided by the compensation statute.
OWCP’s burden of justifying termination or modification of compensation holds true where
OWCP later decides that it has erroneously accepted a claim for compensation. In establishing
that its prior acceptance was erroneous, OWCP is required to provide a clear explanation of its
rationale for rescission.12
ANALYSIS
OWCP rescinded acceptance of appellant’s claim on the grounds that she was not in the
performance of duty at the time of the June 28, 2003 injury, as the injury occurred while she was
on her way into work, in an off-premises location that was not restricted to federal employees
and was not owned, maintained or controlled by the employing establishment. As noted, it has
the burden to justifying its termination of her compensation, providing a clear explanation of its
rationale for rescission.13 Based on the evidence of record, the Board is unable to determine
whether appellant’s injury occurred in the performance of duty. The Board finds, therefore, that
the case is not in posture for decision.
Appellant alleged that employees had to walk from the employee parking lot across the
area where the accident occurred in order to reach the employing establishment. There is no
evidence of record indicating that the employing establishment owned or was responsible for the
maintenance of the grassy area or adjacent sidewalk/road. At the time of his injury, appellant
had fixed hours and place of work, and was traveling from the employee parking lot to the
employing establishment. Barring an exception to the general rule, the injury was an ordinary,
nonemployment hazard of the journey to work itself which is shared by all travelers.14 The issue,
then, becomes whether the path between the two parking lots should be considered part of the
premises.
10

R.M., Docket No. 07-1066 (issued February 6, 2009); Diane Bensmiller, 48 ECAB 675 (1997); Rosa M.
Thomas-Hunter, 42 ECAB 1841 (1991); Edythe Erdman, 36 ECAB 597 (1985); Karen A. Patton, 33 ECAB
487 (1982).
11

5 U.S.C. § 8128.

12

Amelia S. Jefferson, 57 ECAB 183 (2005).

13

Id.

14

Denise A. Curry, supra note 6; Jacqueline Nunnally-Dunford, 36 ECAB 217 (1984).

5

The premises of the employer are generally extended when an employee must travel a
public thoroughfare to traverse between two premises of the employer.15 In order to determine,
however, whether the grassy area between the two lots is part of the premises, the Board must
first determine whether the parking lot in which appellant was parked is considered to be part of
the employing establishment premises.
As noted, in determining whether the parking lot should be considered to be a part of the
employing establishment’s premises, the Board must consider such factors as whether the
employing establishment contracted for its exclusive use by its employees, whether spaces were
assigned by the employing establishment, whether the area was checked to see that no
unauthorized cars were parked in the lot, whether parking was provided without cost to the
employees, whether the public was permitted to use the lot and whether other parking was
available to the employees. The evidence of record is conflicting and inconclusive. The
employing establishment stated that the parking lot in which appellant parked, as well as the
grassy area on which she fell, was owned and operated by the SJTA and that both employee
parking lots were available, free of charge, on a first-come, first-serve basis to all airport
employees. Appellant, on the other hand, stated that she was given a parking permit by the
employing establishment entitling her to park at no cost in an employee lot at the far end of the
airport. She was allegedly forbidden to park in the lot closest to the terminal building. Appellant
testified and presented a photograph of a sign reflecting that employees only were permitted to
park in the lot, and all others would be towed away at their own expense.
The Board has held that a parking lot may be considered part of the employment
premises where it has been established that the employer owned, maintained or controlled the
parking facility or provided the parking for its employees.16 Counsel requested an investigation
by OWCP to obtain information relative to whether or not the employing establishment had
instructed employees to use the parking area, whether or not the employees required a parking
sticker to park there and whether or not the parking areas were checked to make sure that no
unauthorized cars were parked in the lot. OWCP, however, did not sufficiently develop the
evidence. Without answers to these questions, the Board is unable to determine whether the lot
in which appellant parked is considered part of the employing establishment premises. By
extension, it is not possible to determine whether the area on which appellant fell between the
two parking lots can be considered part of the employing establishment premises.
The Board finds that the factual evidence of record was not sufficiently developed by
OWCP to permit a fully informed adjudication of the premises issue. Therefore, the case is not
in posture for a decision as to whether OWCP properly rescinded its acceptance of appellant’s
claim. The Board will set aside OWCP’s December 27, 2010 decision and remand the case for
15

As noted by A. Larson, in his work, The Law of Workers’ Compensation § 13.04(4)(a) compensation is
generally awarded when an injury occurs as an employee travels along or across a public road between two portions
of the employer’s premises, whether coming and going or pursuing active duties. Section 13.04(4)(b) states,
“[M]ost courts hold that an injury in a public street or other off-premises place between the plant and parking lot is
in the course of employment, being on a necessary route between the two portions of the premises.”
16

Gladys W. Hansen, 8 ECAB 603 (1956). The Board does not consider absence of direct control over a parking
lot by an employer to be an absolute bar to compensation. Id.

6

further development of the evidence. After such development as it deems necessary, OWCP
shall issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether OWCP
properly rescinded its acceptance of appellant’s claim.
ORDER
IT IS HEREBY ORDERED THAT the December 27, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development in
accordance with the terms of this decision.
Issued: September 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

